In re Joe L. Collins, applying for writ of certiorari, prohibition, mandamus, and ha-beas corpus, to the 22nd Judicial District Court, Parish of St. Tammany, No. 57-721.
Denied in part: Not considered in part. Petitioner’s contention that his guilty plea was induced by an unkept promise that he would receive a maximum sentence of 15 years (15 years for forcible rape and 5 years for possession of stolen things, to run concurrent), instead of the 20 years actually imposed (20 years for forcible rape and 5 years for possession of stolen things, to run concurrent), is not here considered. Petitioner is reserved the right to reassert that claim in this Court after it has been properly presented to the district court. Otherwise, petitioner’s writ application is denied.